Title: To George Washington from Carl Friedrich Führer and Carl Wilhelm Kleinschmit, 24 December 1778
From: Führer, Carl Friedrich,Kleinschmit, Carl Wilhelm
To: Washington, George


  
    May it please Your Excellency!
    PhiladelphiaDecember 24the 1778.
  
Your Excellency was pleased, after we left New York, to favour us with a Recommendation to the Honorable the Congress; Congress according to a Resolve of Septbr 3the was pleased to appoint us Captains in a New Corps, Called the German Volunteers; By a Resolve of December 5the Congress was pleased to contermand the Raising of Said Corps and to Dismiss us with One Month pay.
  How great our Distress must be, Your Excellency can well See; The  
    
    
    
    great Distance from our Native Country, Relations and friends, besides the bold Step we took out of Love for this Country, Add to our Misfortune.
We have no Remedy left but this one, to apply to Your Excellency. Should Your Excellency be pleased to remedy our present Unhappy Circumstances, by pleasing us in the Army (where we Served from our Infancy) we would humbly propose, to Serve in the State of Virginia (Where we, During our Captivity of fifteen Months) accquired many friends and Accquaintances. With an Everlasting Gratitude, our all, we have the Honor to be Your Excellency’s most obedient and most humble Servants

  Charles Feurer
  Wilhelm Kleinsmitt

